   Case
     Case19-16657-ABA
          19-16657-ABA Doc
                        Doc4240-2
                                FiledFiled
                                       10/18/19
                                           10/10/19
                                                  Entered
                                                     Entered
                                                           10/18/19
                                                              10/10/19
                                                                    08:18:20
                                                                       08:54:34
                                                                              Desc
                                                                                 Desc
                                                                                   Main
                             Proposed
 UNITED STATES BANKRUPTCY COURTDocument  Order Page
                                                 Page
                                                    1 of
                                                       1 2
                                                         of 2
 DISTRICT OF NEW JERSEY

 Caption in Compliance with D.N.J. LBR 9004-1(b)

  Andrew T. Archer, Esquire
 175 Richey Avenue
 Collingswood, NJ 08107                                                      Order Filed on October 18, 2019
 (856) 963-5000                                                              by Clerk
 Attorney for Debtor(s)                                                      U.S. Bankruptcy Court
 005272008                                                                   District of New Jersey




                                                             Case No.:   _____________________
                                                                               19-16657
 In Re:
 Lori K. Valentine,,                                         Chapter:    _____________________
                                                                                   13

             Debtor(s).                                      Judge:      _____________________
                                                                                 ABA




                                 ORDER AUTHORIZING RETENTION OF

                             ______________________________________________
                                         Robert M. Anderson, Esq.



          The relief set forth on the following page is ORDERED.




DATED: October 18, 2019
Case
 Case19-16657-ABA
      19-16657-ABA Doc
                    Doc4240-2
                            FiledFiled
                                   10/18/19
                                       10/10/19
                                              Entered
                                                 Entered
                                                      10/18/19
                                                          10/10/19
                                                               08:18:20
                                                                   08:54:34
                                                                          Desc
                                                                             Desc
                                                                               Main
                         Proposed
                           Document  Order Page
                                             Page
                                                2 of
                                                   22of 2




   Upon the applicant’s request for authorization to retain ______________________________________
                                                                    Robert M. Anderson, Esq.
   as __________________________________________,
                    Special Counsel               it is hereby ORDERED:

   1.     The applicant is authorized to retain the above party in the professional capacity noted.
          The professional’s address is:    _________________________________
                                            Escandon, Fernicola, Anderson,
                                            _________________________________
                                            301 Main Street, 2nd Floor, Ste. 3
                                            _________________________________
                                            Allenhurst, NJ 07711

   2.     Compensation will be paid in such amounts as may be allowed by the Court on proper
          application(s).

   3.     If the professional requested a waiver as noted below, it is ☐ Granted ☐ Denied.

          ☐ Waiver, under D.N.J. LBR 2014-2(b), of the requirements of D.N.J. LBR 2016-1.

          ☐ Waiver, under D.N.J. LBR 2014-3, of the requirements of D.N.J. LBR 2016-1 in a chapter
          13 case. Payment to the professional may only be made after satisfactory completion of
          services.

   4.     The effective date of retention is the date the application was filed with the Court.




                                                                                                      rev.8/1/15

                                                    2
